DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, 15, 19 and 22 of U.S. Patent No. 10,848,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims 1-2, 8-9 and 15-17 are fully disclosed or transparently found with obvious wording variations in claims 1,6, 8,13,15, 19 and 22 of U.S. Patent No. ‘710 and allowing the invention defined by claims of the instant application would result in an unwarranted timewise extension of the monopoly defined by the invention of claims of Pat. No. ‘710.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito, US 9,621,866.
 

1, Ito discloses the following claimed subject matter, including:  
Receiving by one or more computing devices video content (decoding processing unit 104 receives video content; col. 3, lines 10-17; Fig.1), comprising: prioritization data indicating prioritization of a plurality of regions of a display (the decoding unit/control unit 103 receives locating position information of the video contents arranged into the annular ring shape and video content information presently displayed on the display screen from the display position control unit 101, col. 3, lines 53-57), determining, based on the prioritization data, a video resource allocation for outputting the video content via the display (The decoding unit-control unit 103 calculates a decoding resource amount to be preferentially allocated to the video contents in the display area and provides the display position prediction unit 102 with an extra amount of decoder, col. 3, lines 57-61+. Col. 3, lines 44-49. Fig.1. See also Fig.3 and col. 5, lines 1-10; Fig.8, resources are preferentially allocated, col.6, lines 40-46. See also Fig.10-13 and col. 7, line 40 through col. 9, line 43); outputting, via the display and based on the determined video resource allocation, the video content (video synthesis/display unit 106, Fig.1).

Note: prioritization data is being reasonably broadly interpreted here as locating position information, in order to utilize or prioritize and arrange the video contents in the desired shape and/or position.  

As to claim 2, see col. 3, lines 53-57 disclosing characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed. See also disclosure on col. 4, lines 32-51; col. 6, line 24+; Fig.7

As to claim 3, see col. 3, lines 44-49.

Regarding claim 5, see the rejection of claim 1. 

As to claim 6, see col. 3, lines 53-57, which teaches characteristics of the images displayed on the screen, such values/characteristics including arrangement, shape, rotation speed and acceleration speed. Col. 6, line 24-35; Fig.7.

As to claim 7, Ito discloses characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed (col. 3, lines 53-57). See also disclosure on col. 4, lines 32-51 showing objects 1-8 windows displaying video contents and arrangement of the windows.
  
Considering claim 8, see the rejection of claim 1. (Ito also discloses storage unit 105 and control unit 101, Fig.1).

As to claim 9, Ito discloses characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed (col. 3, lines 53-57). See also disclosure on col. 4, lines 32-51 showing objects 1-8 windows displaying video contents and arrangement of the windows.

As to claim 10, see col. 3, lines 44-49.

As to claim 11, Ito discloses characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed (col. 3, lines 53-57). See also disclosure on col. 4, lines 32-51 showing objects 1-8 windows displaying video contents and arrangement of the windows.

Regarding claim 12, see the rejection of claim 8. 

As to claim 13, Ito teaches characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed (col. 3, lines 53-57). See also disclosure on col. 4, lines 32-51 showing objects 1-8 windows displaying video contents and arrangement of the windows.

14, Ito teaches the video content are arranged into an annular shape (col. 3, lines 53-57). Such arrangement would indicate to the skilled in the art a location of the video content (i.e., the image) on the display and how the location might shift or change when the scroll moves. Ito discloses objects 1-8 windows displaying video contents and arrangement of the windows (col. 4, lines 32-51).

Considering claim 15, see the rejection of claim 1 (Ito teaches computer readable storage medium, claim 10; see also col. 10, lines 37-57);  

As to claim 16, see col. 3, lines 53-57 disclosing characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed. Col. 4, lines 32-51. 

As to claim 17, see col. 3, lines 44-49.

As to claims 18 and 20, see col. 3, lines 53-57, which teaches characteristics of the images displayed on the screen, such values/characteristics including arrangement, shape, rotation speed and acceleration speed. Col. 6, line 24-35; Fig.7.

19, see col. 3, lines 53-57 disclosing characteristics of the images displayed on the screen, including arrangement, shape, as well as rotation speed and acceleration speed. See also disclosure on col. 4, lines 32-51; col. 6, line 24+; Fig.7

As to claim 21, see Fig. 1.
As to claim 23, see unit 102, col. 3, 37-41.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PMN
December 21, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422